DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 40-59 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Pat. Pub. No. 2015/0282214) in view of Wang et al (US Pat. Pub. No. 2020/0052767).

Regarding claim 40, Lee et al discloses an apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: receive at least one random access preamble from a user equipment (see at least paragraph 68 discloses eNB receiving random access preamble from UE); configure at least one backoff indicator; and transmit the at least one backoff indicator and at least one backoff configuration indicator to the user equipment (see at least paragraph 101-102 discloses receives backoff parameter), wherein the at least one backoff configuration indicator is used to indicate how the at least one backoff indicator is applied (see at least paragraphs 90 and 103 discloses UE decides to perform backoff). 
Lee et al fails to explicitly disclose transmit the at least one backoff indicator to the user equipment in response to the at least one random access preamble; and transmit at least one backoff configuration indicator to the user equipment in response to the at least one random access preamble, wherein the at least one backoff configuration indicator is configured to indicate whether the at least one backoff indicator applies to: a specific beam or a group of beams.  However, in the same field of endeavor, Wang et al discloses transmit the at least one backoff indicator to the user equipment in response to the at least one random access preamble (see at least paragraph 65 and fig. 4 discloses that radio network node sends RAR in response the preamble; wherein RAR includes backoff indicator (BI); UE receives the BI in the RAR after a preamble transmission); and transmit at least one backoff configuration indicator to the user equipment in response to the at least one random access preamble (see at least paragraph 85 discloses that radio network node sends RAR in response to the preamble; wherein RAR includes indictor indicating load of beam and RAR may include configuration data), wherein the at least one backoff configuration indicator is configured to indicate whether the at least one backoff indicator applies to: a specific beam or a group of beams (see at least paragraph 85 discloses that radio network node sends RAR in response to the preamble; wherein RAR includes indictor indicating load of beam and RAR may include configuration data; transmitting, in RAR, an indicator that indicates a load of a beam is considered as transmitting an indication which applies to a beam. paragraph 89 discloses radio network node transmits configuration data in the RAR to the UE).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Wang et al into the system of Lee et al for purpose of transmit a preamble in a selected beam; as it improves the performance of the wireless communication network.
Regarding claim 47, Lee et al discloses an apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one non-transitory memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: transmit at least one random access preamble associated with at least one beam to a network entity (see at least paragraph 68 discloses eNB receiving random access preamble from UE); receive at least one backoff indicator and at least one backoff configuration indicator (see at least paragraph 101-102 discloses receives backoff parameter); and determine applicability of the at least one backoff indicator based on the at least one backoff configuration indicator (see at least paragraphs 90 and 103 discloses UE decides to perform backoff). 
Lee et al fails to explicitly disclose receive the at least one backoff indicator in response to the at least one random access preamble; and receive at least one backoff configuration indicator in response to the at least one random access preamble, wherein the at least one backoff configuration indicator is configured to indicate whether the at least one backoff indicator applies to: a specific beam or a group of beams.  However, in the same field of endeavor, Wang et al discloses receive the at least one backoff indicator in response to the at least one random access preamble (see at least paragraph 65 and fig. 4 discloses that radio network node sends RAR in response the preamble; wherein RAR includes backoff indicator (BI); UE receives the BI in the RAR after a preamble transmission); and receive at least one backoff configuration indicator in response to the at least one random access preamble (see at least paragraph 85 discloses that radio network node sends RAR in response to the preamble; wherein RAR includes indictor indicating load of beam and RAR may include configuration data), wherein the at least one backoff configuration indicator is configured to indicate whether the at least one backoff indicator applies to: a specific beam or a group of beams and determine applicability of the at least one backoff configuration indicator (see at least paragraph 85 discloses that radio network node sends RAR in response to the preamble; wherein RAR includes indictor indicating load of beam and RAR may include configuration data; transmitting, in RAR, an indicator that indicates a load of a beam is considered as transmitting an indication which applies to a beam. paragraph 89 discloses radio network node transmits configuration data in the RAR to the UE).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Wang et al into the system of Lee et al for purpose of transmit a preamble in a selected beam; as it improves the performance of the wireless communication network.
Regarding claim 56, Lee et al discloses a method, comprising: transmitting, with user equipment, at least one random access preamble associated with at least one beam to a network entity (see at least paragraph 68 discloses eNB receiving random access preamble from UE); receiving, by the user equipment, at least one backoff indicator and at least one backoff configuration indicator (see at least paragraph 101-102 discloses receives backoff parameter); and determining, by the user equipment, applicability of the at least one backoff indicator based on the at least one backoff configuration indicator (see at least paragraphs 90 and 103 discloses UE decides to perform backoff). 
Lee et al fails to explicitly disclose receive the at least one backoff indicator in response to the at least one random access preamble; and receive at least one backoff configuration indicator in response to the at least one random access preamble, wherein the at least one backoff configuration indicator is configured to indicate whether the at least one backoff indicator applies to: a specific beam or a group of beams.  However, in the same field of endeavor, Wang et al discloses receive the at least one backoff indicator in response to the at least one random access preamble (see at least paragraph 65 and fig. 4 discloses that radio network node sends RAR in response the preamble; wherein RAR includes backoff indicator (BI); UE receives the BI in the RAR after a preamble transmission); and receive at least one backoff configuration indicator in response to the at least one random access preamble (see at least paragraph 85 discloses that radio network node sends RAR in response to the preamble; wherein RAR includes indictor indicating load of beam and RAR may include configuration data), wherein the at least one backoff configuration indicator is configured to indicate whether the at least one backoff indicator applies to: a specific beam or a group of beams and determine applicability of the at least one backoff configuration indicator (see at least paragraph 85 discloses that radio network node sends RAR in response to the preamble; wherein RAR includes indictor indicating load of beam and RAR may include configuration data; transmitting, in RAR, an indicator that indicates a load of a beam is considered as transmitting an indication which applies to a beam. paragraph 89 discloses radio network node transmits configuration data in the RAR to the UE).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Wang et al into the system of Lee et al for purpose of transmit a preamble in a selected beam; as it improves the performance of the wireless communication network.
Regarding claim 41, 48 and 57, Lee et al fails to explicitly disclose the at least one backoff configuration indicator configures whether the at least one backoff indicator applies to the specific beam regardless of a beam used for the at least one random access preamble; or a group of beams regardless of the beam used for the at least one random access preamble.  However, in the same field of endeavor, Wang et al discloses the at least one backoff configuration indicator configures whether the at least one backoff indicator applies to the specific beam regardless of a beam used for the at least one random access preamble; or a group of beams regardless of the beam used for the at least one random access preamble (see at least paragraph 33).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Wang et al into the system of Lee et al for purpose of transmit a preamble in a selected beam; as it improves the performance of the wireless communication network.
Regarding claim 42, Lee et al fails to explicitly disclose the specific beam or the group of beams is/are associated to the random access preamble received from user equipment.  However, in the same field of endeavor, Wang et al discloses the specific beam or the group of beams is/are associated to the random access preamble received from the user equipment (see at least paragraph 33).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Wang et al into the system of Lee et al for purpose of transmit a preamble in a selected beam; as it improves the performance of the wireless communication network.
Regarding claim 43, Lee et al discloses the backoff configuration indicator is transmitted as part of at least one medium access control protocol data unit subheader for random access response or at least one system information block for system information broadcast (see at least paragraph 101). 
Lee et al fails to explicitly disclose wherein the at least one backoff indicator is at least partially different from the at least one backoff configuration indicator, wherein the at least one backoff configuration indicator is configured to indicate a set of one or more beams to which the at least one backoff indicator is applicable.  However, in the same field of endeavor, Wang et al discloses wherein the at least one backoff indicator is at least partially different from the at least one backoff configuration indicator, wherein the at least one backoff configuration indicator is configured to indicate a set of one or more beams to which the at least one backoff indicator is applicable (see at least paragraph 65 and fig. 4).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Wang et al into the system of Lee et al for purpose of transmit a preamble in a selected beam; as it improves the performance of the wireless communication network.
Regarding claim 44-45 and 55, Lee et al fails to explicitly disclose the at least one backoff configuration indicator is determined implicitly from a configuration of at least one group of beams; the configuration of the at least one group of beams is at least one of: beams sharing a same random access occasion; or an explicitly configured group of beams.  However, in the same field of endeavor, Wang et al discloses the at least one backoff configuration indicator is determined implicitly from a configuration of at least one group of beams; the configuration of the at least one group of beams is at least one of: beams sharing a same random access occasion; or an explicitly configured group of beams (see at least paragraph 89).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Wang et al into the system of Lee et al for purpose of transmit a preamble in a selected beam; as it improves the performance of the wireless communication network.
Regarding claim 46 and 54, Lee et al fails to explicitly disclose the at least one backoff configuration indicator configures whether the at least one backoff indicator applies to at least one of: at least one beam associated with at least one synchronization signal block; or at least one beam associated with at least one channel state information reference signal.  However, in the same field of endeavor, Wang et al discloses the at least one backoff configuration indicator configures whether the at least one backoff indicator applies to at least one of: at least one beam associated with at least one synchronization signal block; or at least one beam associated with at least one channel state information reference signal (see at least paragraph 60).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Wang et al into the system of Lee et al for purpose of transmit a preamble in a selected beam; as it improves the performance of the wireless communication network.
Regarding claims 49 and 58, Lee et al fails to explicitly disclose the group of beams comprises one or more beams sharing a same random access channel occasion as the at least one beam used for transmitting the at least one random access preamble.  However, in the same field of endeavor, Wang et al discloses the group of beams comprises one or more beams sharing a same random access channel occasion as the at least one beam used for transmitting the at least one random access preamble (see at least paragraph 89).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Wang et al into the system of Lee et al for purpose of transmit a preamble in a selected beam; as it improves the performance of the wireless communication network.
Regarding claim 50, Lee et al fails to explicitly disclose determine that at least one of the at least one backoff indicator applies to one of: a group of one or more beams and/or synchronization signal blocks; or a specific beam/synchronization signal block.  However, in the same field of endeavor, Wang et al discloses determine that at least one of the at least one backoff indicator applies to one of: a group of one or more beams and/or synchronization signal blocks; or a specific beam/synchronization signal block (see at least paragraph 60).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Wang et al into the system of Lee et al for purpose of transmit a preamble in a selected beam; as it improves the performance of the wireless communication network.
Regarding claim 51, Lee et al discloses a backoff indicator of the at least one backoff indicator is associated with a backoff time value (see at least paragraph 91). 
Regarding claim 52, Lee et al discloses the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: apply one or more backoff scaling factors to the at least one received backoff indicator (see at least paragraph 92). 
Regarding claim 53, Lee et al discloses the at least one backoff indicator is received as at least one of: part of at least one medium access control protocol data unit subheader for random access response; part of at least one system information block for system information broadcast for initial access; or part of at least one dedicated radio resource control signaling for radio access associated with mobility events (see at least paragraph 101). 
Lee et al fails to explicitly disclose wherein the at least one backoff indicator is separate from the at least one backoff configuration indicator.  However, in the same field of endeavor, Wang et al discloses wherein the at least one backoff indicator is separate from the at least one backoff configuration indicator (see at least paragraph 65 and fig. 4).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Wang et al into the system of Lee et al for purpose of transmit a preamble in a selected beam; as it improves the performance of the wireless communication network.
Regarding claim 59, Lee et al discloses the one or more backoff indicators are received as one of: part of at least one medium access control protocol data unit subheader for random access response; part of at least one system information broadcast for initial access; or part of at least one dedicated radio resource control signaling for radio access associated with mobility events (see at least paragraph 101). 
Response to Arguments
Applicant's arguments, filed on June 27, 2022, with respect to claims 40, 47 and 56 have been considered but are moot in view of the new ground(s) of rejection.  See the above rejection of claims 40-59 for the relevant citations found in Lee and Wang et al disclosing the newly added limitations.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124. The examiner can normally be reached Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LITON MIAH/           Primary Examiner, Art Unit 2642